Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed February 25, 2021. Claims 1-20 are presented for examination. Claims 1, 9 and 10 is an independent claim.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62981437, which was filed February 25, 2020.

Drawings

The drawings filed February 25, 2021 are accepted by the examiner.


Abstract

The abstract filed February 25, 2021 is accepted by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 9, the claim recite the term “optionally”, specifically the claim states “optionally applying a coating to the particular surface of the plate”, the claim raises a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims, thus claim 9 is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (cited English translation of CN 110928452 A) in view of Isa et al. (US 20190296089 Al).

 	As to Claim 1:
	Gu et al. discloses a touch-sensing apparatus (Gu, see Abstract, where Gu discloses a convex touch glass large-screen LCD display module and an electronic blackboard. The convex touch
glass large-screen LCD display module comprises a straight display module body, a glass substrate and a profile outer frame, wherein a projection type capacitive touch film is adhered to the glass substrate in a relatively convex manner, and the profile outer frame is used for fixing the display module body and the touch film glass substrate. According to the convex touch glass large-screen LCD display module, by setting the convex touch film glass substrate, and by setting the touch film glass substrate and the display module body in the same sectional material outer frame together, a certain distance is formed between the touch film glass substrate and the local area of the central position of the display module body; and in this way, during the using process of the display module body, the liquid crystal panel glass on the display module body does not make contact with the
touch control film glass substrate when protruding outwards in the direction of the touch control film glass substrate, so that the problems of touch control failure, water vapor condensation, pattern pressing, convection heat dissipation and the like caused by protruding outwards of the liquid crystal panel glass are practically solved, and stable touch control, clear display and smooth
writing of common chalks are achieved) having a long edge (Gu, see 1) long edge in figure 1 below) and a short edge (Gu, see 2) short edge in figure 1 below) 

    PNG
    media_image1.png
    548
    944
    media_image1.png
    Greyscale

the apparatus comprising: a display panel (Gu, see first paragraph below Summary of the invention and display module body 200, where Gu discloses the touch-screen glass convex large-screen LCD display module electronic);


    PNG
    media_image2.png
    292
    977
    media_image2.png
    Greyscale


 a plate including a touch surface (Gu, see 100 in figure 4, page 9 and paragraph 7, where Gu discloses that to ensure that the convex shape of the touch film glass substrate 100 is consistent with the shape of the liquid crystal glass panel 201 when heated, the thickness of the convex touch film base 100 plate is about 3 to 5 mm.

    PNG
    media_image3.png
    398
    1067
    media_image3.png
    Greyscale

and a frame assembly comprising a plurality of frame elements configured to support the display panel and the plate (Gu, see frame 300 in figure 6)

    PNG
    media_image4.png
    511
    863
    media_image4.png
    Greyscale



wherein: the plate defines: a first edge and a second edge parallel to the short edge (Gu, see figure below)
    PNG
    media_image5.png
    704
    1072
    media_image5.png
    Greyscale

and a third edge and a fourth edge parallel to the long edge (Gu, see figure below)

    PNG
    media_image6.png
    682
    1066
    media_image6.png
    Greyscale

 and a first plane defined by the plate is curved outward with respect to a second plane defined by the short edge and the long edge (Gu, see figure below)

    PNG
    media_image7.png
    653
    1089
    media_image7.png
    Greyscale

(Gu, see figure below)

    PNG
    media_image8.png
    521
    852
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    514
    694
    media_image9.png
    Greyscale

Gu differs from the claimed subject matter in that Gu does not explicitly disclose receiving. 
(Isa, see figures 30A and 30C and paragraphs [0443] through [0449], where Isa discloses that a touch sensor in the display portion 7000 allows operations such as making a call and inputting a letter by touch on the display portion 7000 with a finger, a stylus, or the like. The portable information terminal 7500 includes a rolled flexible display portion 7001 in the housing 7501. FIG. 30(C) illustrates the portable information terminal 7500 in a state where the display portion 7001 is pulled out. Images can be displayed on the display portion 7001 in this state. In addition, the portable information terminal 7500 may perform different displays in the state where part of the display portion 7001 is rolled as illustrated in FIG. 30(A) and in the state where the display portion 7001 is pulled out by the display portion tab 7502 as illustrated in FIG. 30(C). For example, in the state illustrated in FIG. 30(A), the rolled portion of the display portion 7001 is put
in a non-display state, which results in a reduction in power consumption of the portable information terminal 7500.  Note that a reinforcement frame may be provided for a side portion of the display portion 7001 so that the display portion 7001 has a flat display surface when pulled
out. It is further noted that as per paragraph [0133] and [0083], Isa disclose that a conductive plate forms a touch sensor to detect finger movement through capacitance detection, thus the teachings of Isa and specifically figures 30(A) and 30(C)), teach or suggest receiving a display panel and a touch surface plate into housing frame 7501). Lastly it is noted that the flexible touch display can be modified into various shapes (positive concavity, negative concavity, etc..) as shown in figures 29A through 29H). 

    PNG
    media_image10.png
    372
    1045
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    395
    358
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gu with Isa. One would be motivated to modify Gu by disclosing receiving as taught by Isa thereby providing display devices for mobile devices and the like that are thin, lightweight, and less likely to be broken (Isa, paragraph [0005]).



As to Claim 2:
	Gu in view of Isa discloses the touch-sensing apparatus of claim 1, wherein: the frame assembly (Isa, see 95b in figure 27) comprises a bezel that extends around at least a portion of an outer portion (Isa, see 93 in figure 27) of the frame assembly (Isa, see 95b in figure 27); and the bezel is angled outward (Isa, see bezel 93 in figures 26A in a flat position and bezel 93 in figure 26B in an outward angled position in figure 26B) with respect to the second plane (Isa, see 95a in figure 26B).

As to Claim 7:
	Gu in view of Isa discloses the touch-sensing apparatus of claim 1, wherein: the touch-sensing apparatus defines a front surface; the plurality of frame elements receives the plate in front of the display panel when the touch-sensing apparatus is viewed facing the front surface; and the plate is curved outward with respect to the front surface such that the plate appears convex to a user viewing the touch-sensing apparatus from the front surface (Gu, see figures 6 and 5 below, where Gu disclose a convex plate touch top 100, the touch plate 100 is in front of display 200 and as per 100 in figure 5 Gu teaches or discloses plate is curved outward with respect to the front surface such that the plate appears convex to a user viewing the touch-sensing apparatus from the front surface).

    PNG
    media_image4.png
    511
    863
    media_image4.png
    Greyscale


    PNG
    media_image9.png
    514
    694
    media_image9.png
    Greyscale

As to Claim 8:
	Gu in view of Isa discloses the touch-sensing apparatus of claim 1, wherein the plurality of frame elements is configured to bend the plate to cause the plate to be substantially convex with respect to the (Gu, see touch plate 100 in convex form in figures 5 and 6 as it is bended by frame 300 in figure 6) .

    PNG
    media_image9.png
    514
    694
    media_image9.png
    Greyscale


    PNG
    media_image4.png
    511
    863
    media_image4.png
    Greyscale




Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (cited English translation of CN 110928452 A) in view of Isa et al. (US 20190296089 Al) in further view of Huitema (US 20170131846 Al)

As to Claim 3:
	Gu in view of Isa differs from the claimed subject matter in that Gu in view of Isa do not explicitly disclose the touch-sensing apparatus of claim 2, wherein the bezel comprises a plurality of infrared emitters and infrared detectors disposed about a perimeter of the frame such that the plurality of infrared emitters defines a planar infrared grid that is spaced apart from the substantially convex plate.
However in an analogous art, Huitema discloses, in figures 9 and 16 below, the touch-sensing apparatus of claim 2, wherein the bezel comprises a plurality of infrared emitters and infrared detectors disposed about a perimeter of the frame such that the plurality of infrared emitters defines a planar infrared grid that is spaced apart from the substantially convex plate.

    PNG
    media_image12.png
    632
    1290
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    610
    1244
    media_image13.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gu and Isa with Huitema. One would be motivated to modify Gu and Isa by disclosing wherein the bezel comprises a plurality of infrared emitters and infrared detectors disposed about a perimeter of the frame such that the plurality of infrared emitters defines a planar infrared grid that is spaced apart from the substantially convex plate as taught by Huitema thereby providing additional layers without reducing optical performance of a display (Huitema, paragraph [0005]).

As to Claim 4:
	Gu in view of Isa in further view of Huitema discloses the touch-sensing apparatus of claim 3, wherein the plurality of infrared emitters and infrared detectors are embodied as a printed circuit board assembly that is disposed substantially perpendicular to the second plane (Huitema, see figure 7 below).


    PNG
    media_image14.png
    432
    754
    media_image14.png
    Greyscale


As to Claim 5:
	Gu in view of Isa in further view of Huitema discloses the touch-sensing apparatus of claim 3, wherein the plurality of infrared emitters and infrared detectors are embodied as a printed circuit board assembly that is disposed substantially parallel to the first plane (Huitema, see figure 7 below).

    PNG
    media_image15.png
    413
    862
    media_image15.png
    Greyscale


As to Claim 6:
	Gu in view of Isa differs from the claimed subject matter in that Gu in view of Isa do not explicitly disclose the touch-sensing apparatus of claim 1, wherein a third plane defined by an outer face of the bezel is substantially parallel to the first plane. However in an analogous art, Huitema discloses, in figure 7 below, the touch-sensing apparatus of claim 1, wherein a third plane defined by an outer face of the bezel is substantially parallel to the first plane (Huitema, see figure 7 below).

    PNG
    media_image16.png
    524
    858
    media_image16.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gu and Isa with Huitema. One would be motivated to modify Gu and Isa by disclosing wherein a third plane defined by an outer face of the bezel is substantially parallel to the first plane as taught by Huitema thereby providing additional layers without reducing optical performance of a display (Huitema, paragraph [0005]).

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (cited English translation of CN 110928452 A) in view of Huitema (US 20170131846 Al).

As to Claim 9:
	Gu et al. discloses a method of manufacturing a touch sensitive display (Gu, see Abstract, where Gu discloses a convex touch glass large-screen LCD display module and an electronic blackboard. The convex touch glass large-screen LCD display module comprises a straight display module body, a glass substrate and a profile outer frame, wherein a projection type capacitive touch film is adhered to the glass substrate in a relatively convex manner, and the profile outer frame is used for fixing the display module body and the touch film glass substrate. According to the convex touch glass large-screen LCD display module, by setting the convex touch film glass substrate, and by setting the touch film glass substrate and the display module body in the same sectional material outer frame together, a certain distance is formed between the touch film glass substrate and the local area of the central position of the display module body; and in this way, during the using process of the display module body, the liquid crystal panel glass on the display module body does not make contact with the touch control film glass substrate when protruding outwards in the direction of the touch control film glass substrate, so that the problems of touch control failure, water vapor condensation, pattern pressing, convection heat dissipation and the like caused by protruding outwards of the liquid crystal panel glass are practically solved, and stable touch control, clear display and smooth writing of common chalks are achieved), the method comprising: providing a display panel (Gu, see first paragraph below Summary of the invention and display module body 200, where Gu discloses the touch-screen glass convex large-screen LCD display module electronic);


    PNG
    media_image2.png
    292
    977
    media_image2.png
    Greyscale


providing a plate comprising a touch surface (Gu, see 100 in figure 4, page 9 and paragraph 7, where Gu discloses that to ensure that the convex shape of the touch film glass substrate 100 is consistent with the shape of the liquid crystal glass panel 201 when heated, the thickness of the convex touch film base 100 plate is about 3 to 5 mm).

    PNG
    media_image3.png
    398
    1067
    media_image3.png
    Greyscale

the plate defining a curve along a particular surface of the plate (Gu, see figure below); 

    PNG
    media_image9.png
    514
    694
    media_image9.png
    Greyscale

providing a frame assembly comprising a plurality of frame elements configured to support the display panel and the plate (Gu, see frame 300 in figure 6);

    PNG
    media_image4.png
    511
    863
    media_image4.png
    Greyscale



(Gu, see installed display panel 200 in the frame assembly 300 having a plurality of frame elements in figure 6); 

    PNG
    media_image4.png
    511
    863
    media_image4.png
    Greyscale

orienting the plate such that the curve extends convexly toward a front portion of the touch sensitive display and the particular surface of the plate defines a front face of the plate (Gu, see figures 6 and 5 below, where Gu disclose a convex plate touch top 100, the touch plate 100 is in front of display 200 and as per 100 in figure 5 Gu teaches or discloses plate is curved outward with respect to the front surface such that the plate appears convex to a user viewing the touch-sensing apparatus from the front surface, thus teaching or suggesting front portion of the touch sensitive display and the particular surface of the plate defines a front face of the plate).

    PNG
    media_image4.png
    511
    863
    media_image4.png
    Greyscale


    PNG
    media_image9.png
    514
    694
    media_image9.png
    Greyscale

and installing the plate (Gu, see 100 in figure 6) in the frame assembly (Gu, see 300 in figure 6) using the plurality of frame elements (Gu, see plurality of frame elements 300 in figure 6) such that the plate is disposed in front of the display panel relative to the front portion of the touch sensitive display (Gu, see figures 6 and 5 below, where Gu disclose a convex plate touch top 100, the touch plate 100 is in front of display 200 and as per 100 in figure 5 Gu teaches or discloses plate is curved outward with respect to the front surface such that the plate appears convex to a user viewing the touch-sensing apparatus from the front surface).

    PNG
    media_image4.png
    511
    863
    media_image4.png
    Greyscale

.
Gu differs from the claimed subject matter in that Gu does not explicitly disclose optionally applying a coating to the particular surface of the plate. However in an analogous art, Huitema discloses optionally applying a coating to the particular surface of the plate (Huitema, see paragraph [0065], where Huitema discloses that the optical element 404 may reflect, refract, and/or otherwise guide light emitted by the light source 402 across the surface of the flexible display component 406, as illustrated by the arrows 408. To this end, the optical element 404 may be constructed from a material with specific properties, such as specific indices of refraction, so as to reflect, refract,
or otherwise guide light emitted from the light source 402. For example, the optical element 404 may include plastics, glass, or other materials or coatings fashioned to reflect light from the light source 402 at one or more facets 410, surfaces, or boundaries.
(Huitema, paragraph [0005]).

As to Claim 10:
	Gu et al. discloses an interactive flat panel display (Gu, see flat display panel 200 in figure 4) comprising: a display (Gu, see first paragraph below Summary of the invention and display module body 200, where Gu discloses the touch-screen glass convex large-screen LCD display module electronic);


    PNG
    media_image2.png
    292
    977
    media_image2.png
    Greyscale


a touch plate comprising (Gu, see 100 in figure 4, page 9 and paragraph 7, where Gu discloses that to ensure that the convex shape of the touch film glass substrate 100 is consistent with the shape of the liquid crystal glass panel 201 when heated, the thickness of the convex touch film base 100 plate is about 3 to 5 mm.

    PNG
    media_image3.png
    398
    1067
    media_image3.png
    Greyscale


a first side edge and a second side edge that are substantially parallel to one another (Gu, see figure below); 

    PNG
    media_image5.png
    704
    1072
    media_image5.png
    Greyscale


a first top edge and a second bottom edge that are substantially parallel to one another (Gu, see figure below);

    PNG
    media_image6.png
    682
    1066
    media_image6.png
    Greyscale

 a first surface and a second surface that each extends between the first and second side edges (Gu, see figure below);
 
    PNG
    media_image17.png
    561
    1027
    media_image17.png
    Greyscale

and the first top edge and the second bottom edge and where the first surface is spaced apart from the second surface (Gu, see figure below);

    PNG
    media_image18.png
    553
    891
    media_image18.png
    Greyscale


 and a frame formed from one or more frame portions (Gu, see figure 6 below), 

    PNG
    media_image8.png
    521
    852
    media_image8.png
    Greyscale



touch plate in the frame and the display (Gu, see figure 6 below, where Gu discloses display 200 and touch plate 100 which are intermediate to the frame assembly 300)

    PNG
    media_image4.png
    511
    863
    media_image4.png
    Greyscale


such that the touch plate second surface is proximate the display (Gu, see figure 6 below);

    PNG
    media_image19.png
    529
    851
    media_image19.png
    Greyscale


and the touch plate first surface is distal from the display; the first surface defines a touch surface (Gu, see figure 6 below);

    PNG
    media_image20.png
    501
    844
    media_image20.png
    Greyscale

 and at least a portion of the touch surface is convex and extends away from the display (Gu, see figure 5 below, where Gu discloses that the touch plate 100 is convex and extends away from display 200).

    PNG
    media_image9.png
    514
    694
    media_image9.png
    Greyscale

.
(Huitema, see figure 3B below).

    PNG
    media_image21.png
    431
    882
    media_image21.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gu with Huitema. One would be motivated to modify Gu  by disclosing touch plate intermediate the frame as taught by Huitema thereby providing a layer in various position without reducing optical performance of a display (Huitema, paragraph [0005]).


As to Claim 11:
	Gu in view of Huitema discloses the interactive flat panel display of claim 10, wherein the frame further comprises: a first vertical side frame portion; a second vertical side frame portion; a top horizontal frame portion that is operatively coupled to the first vertical side frame portion and the second vertical side frame portion; and a bottom horizontal frame portion that is operatively coupled to the first vertical side frame portion and the second vertical side frame portion (Gu, see figure 1 below).

    PNG
    media_image22.png
    617
    915
    media_image22.png
    Greyscale


As to Claim 12:
	Gu in view of Huitema discloses the interactive flat panel display of claim 11, wherein a coordinate system having an X-axis, a Y-axis and a Z-axis is defined by the first vertical side frame portion and the horizontal bottom frame portion such that the Y-axis is substantially parallel to the first vertical side frame portion, the X-axis is substantially parallel to the horizontal bottom frame portion and the Z-axis is normal to the touch plate first surface (Gu, see figure 1 below).


    PNG
    media_image23.png
    598
    916
    media_image23.png
    Greyscale

As to Claim 13:
	Gu in view of Huitema discloses the interactive flat panel display of claim 11, wherein at least a portion of the plate first and second surfaces each extend away from the display along the Z-axis.

    PNG
    media_image24.png
    498
    643
    media_image24.png
    Greyscale

As to Claim 14:
	Gu in view of Huitema discloses the interactive flat panel display of claim 11, wherein at least one of the first and second side edge portions of the frame, or the top horizontal and bottom horizontal frame portions are curved such that when the touch plate is positioned intermediate the frame and the display, the touch plate flexes to match the curvature of the at least one of the first and second side edge portions of the frame or the top horizontal and bottom horizontal frame portions (Gu, see figure 6 below).


    PNG
    media_image25.png
    540
    886
    media_image25.png
    Greyscale


    PNG
    media_image9.png
    514
    694
    media_image9.png
    Greyscale

As to Claim 15:
	Gu in view of Huitema discloses the interactive flat panel display of claim 14, wherein each of the first and second side edge portions of the frame and the top horizontal and bottom horizontal frame portions are curved (Huitema, see figures 15a and 15b below)

    PNG
    media_image26.png
    646
    688
    media_image26.png
    Greyscale


such that when the touch plate (Huitema, see 1008 and 1002 touch plates in figure 10B) is positioned intermediate the frame (Huitema, see frame holding touch plates 1008 and 1002 in figure 10B) and the display (Huitema, see display 10006 in figure 10B), 

    PNG
    media_image27.png
    453
    679
    media_image27.png
    Greyscale

the touch plate flexes to match the curvature of each of the first and second side edge portions of the frame and the top horizontal and bottom horizontal frame portions (Huitema, see figures 15A and 15B below).

    PNG
    media_image26.png
    646
    688
    media_image26.png
    Greyscale









As to Claim 16:
	Gu in view of Huitema discloses the interactive flat panel display of claim 10, further comprising one or more brackets that are configured to couple the display to the frame (Huitema, see figure 1C below, where Huitema discloses display 104 coupled to the frame 152 through support brace 108 in figures 1C and 1B) .

    PNG
    media_image28.png
    387
    803
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    317
    641
    media_image29.png
    Greyscale



As to Claim 17:
	Gu in view of Huitema discloses the interactive flat panel display of claim 10, further comprising a plurality of infrared emitters (Huitema, see 1002 in figure 10B) positioned in the frame portion such that the plurality of infrared emitters generates an infrared grid (Huitema, see grid between 1002 and 1008 in figure 10B) in front of the first surface of the touch plate (Huitema, see 1006 in figure 10B).

    PNG
    media_image27.png
    453
    679
    media_image27.png
    Greyscale

As to Claim 18:
	Gu in view of Huitema discloses the interactive flat panel display of claim 10, wherein the at least a portion of the touch surface that extends away from the display does not intersect with the infrared grid (Huitema, see touch surface created by 1502 and 1504 in figures 15a and 15b and paragraph [0090], where Huitema discloses that when the device 1500 is in a flat state, as illustrated in FIG. 15A, the end emitter 1502 may emit light that propagates across the length of the device 1500, and is subsequently received by the end receiver 1504 (as illustrated by an arrow 1506). A touch controller may, therefore, determine a flat state of the device 1500 based on the receiving of emitted light at the end receiver 1504. On the
other hand, when the device 1500 is in a flexed or bent state, light emitted by the end emitter 1502 will not reach the end receiver 1508 (as illustrated by an arrow 1508)).

    PNG
    media_image30.png
    454
    755
    media_image30.png
    Greyscale


As to Claim 19:
	Gu in view of Huitema discloses the interactive flat panel display of claim 10, wherein the at least a portion of the touch surface that extends away from the display does intersect with the infrared grid (Huitema, see figure 16 and paragraph [0094], where Huitema discloses FIG. 16 illustrates an example device 1600 in which a touch interface utilizes emitters that each emit at a variety of angles to detect local bending. In a flat state, a plurality of receivers may detect emitted light spreading out from a single emitter, such as the emitter 1602. On the other hand, when the device 1600 is in a bent state as depicted in FIG. 16, a smaller number of receivers, or only one receiver directly opposite the emitter 1602, may detect light emitted from the emitter 1602. As such, a touch controller may utilize signals from a plurality of receivers to determine a local bending state of certain portions of the device 1600. For example, a touch controller may determine that any segments of a device in which light is only detected opposite to corresponding emitters are locally bent. Further, a touch controller may determine an amount of local bending at a location as proportional to the number of receivers that receiver light from a particular emitter at that location).

As to Claim 20:
	Gu in view of Huitema discloses the interactive flat panel display of claim 19, wherein the infrared grid bends around the at least a portion of the touch surface (Huitema, see figure 10B, where Huitema discloses infrared grid bends around touch surface 1010 in figure 10B).


    PNG
    media_image31.png
    351
    687
    media_image31.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Takahashi (US 20120049067 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624